Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations describing a single vessel for multiple discharge valve systems (Claim 1, claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 states “…into a first and second chamber, respectively called head end chamber and crank end chamber…”. It is not clear what scope to apply to the limitation, as the phrase “respectively called” does not impart any particular structure, and the claim subsequently refers to the chambers as first and second chambers.
	Claim 14 recites “wherein said cylinder shows two discharge valve systems”. It is not clear what structure is imparted by a discharge valve system being “shown”. Clarification is required.
	Claim 16 recites “said compressor comprises two piston rods…connected to a respective piston…” However, Claim 9 recites “…compressor comprising…a piston and 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Budecker (US Patent No. 5,094,599).

Bagagli teaches:

limitations from claim 9, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) chamber, respectively called head end chamber and crank end chamber, each of said first and second chambers being connected through respective suction valve systems (32, 34) and discharge valve systems (42, 44) to a suction duct and a discharge duct (30, 40 respectively), said suction and discharge 


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a volume in connection with the valve chamber;

Budecker teaches:

a reciprocating pump (1; FIG. 1) including a piston (12-13), a chamber (14-15), and a discharge valve (16-17; see FIG. 2); wherein said compressor is further provided with a vessel (19) defining a volume (18), said volume being in fluid connection with a valve chamber (24) of at least one of said discharge valve systems by a conduit 29);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge 



Bagagli further teaches:

limitations from claim 10, wherein said vessel comprises a sealed housing so as to restrict any leakages of high pressure gas into the atmosphere (see closed housing 19 and seal 33; FIG. 2);

limitations from claim 11, wherein said vessel comprises a housing (19) and said vessel housing is mounted on a respective valve housing (21 or alternatively 1 – see annotated FIG. 1 below);


    PNG
    media_image2.png
    287
    442
    media_image2.png
    Greyscale



limitations from claim 12, wherein sealing means (33) are provided between a sealing surface of said vessel (19) and a sealing surface of said valve housing (see annotated FIG. 1 above) upon which said vessel is mounted;

limitations from claim 13, wherein said conduit connecting the discharge valve chamber to said volume in said vessel is made in the shape of a straight tube (29; FIG. 2; C. 3 Lines 41-43) extending with one end in said discharge valve chamber and with the other end inside said vessel;




Bagagli further teaches:

limitations from claim 14, wherein said cylinder shows two discharge valve systems (42, 44), the valve chamber of each of said discharge valve systems being connected to said vessel (see Budecker FIG. 1 wherein both valves 16-17 include a vessel 19);

limitations from claim 15, wherein both discharge valve systems are positioned on the same side of said cylinder (see FIG. 1);





Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Budecker (US Patent No. 5,094,599) as applied to claim 9 above, and in further view of Hoffarth (US PGPub No. 2010/0172771).

Bagagli teaches only a single piston-cylinder assembly (FIG. 1);



limitations from claim 16, a reciprocating compressor (10; FIG. 1) according to claim 9, wherein said compressor comprises a drive means (13), two piston rods (48), each piston rod being connected to a respective piston (31) of a piston chamber (30) and to said driving means;

I would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a second piston-cylinder assembly in the pump of Bagagli to be driven by a common drive source, as taught by Hoffarth, in order to increase the pump output without increasing the need for additional drives.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Burgdorf (5,209,553) teaches valves with damping chambers (FIG. 2-3).
Ishida (4,264,287) teaches valves with damping chambers (FIG. 2-3, 6-7).
Tanaka (6,095,774) teaches a valve with a damping chamber (FIG. 5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746